      Case 2:18-cr-00132-RAJ Document 761 Filed 04/17/20 Page 1 of 2



1                                            THE HONORABLE RICHARD A. JONES
2

3

4

5

6
                     IN THE UNITED STATES DISTRICT COURT
7                  FOR THE WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE
8

9
     UNITED STATES OF AMERICA,                    No. CR18-132 RAJ

10                        Plaintiff,
                                                    ORDER GRANTING MOTION
11                 v.                               FOR REDUCTION IN SENTENCE
12   MICHAEL SCOTT MORGAN, JR.,

13                        Defendant.
14

15          This matter comes before the Court on Defendant Michael Scott Morgan’s
16   Emergency Motion to Reduce Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),
17   requesting that Mr. Morgan’s sentence be reduced to time served. (Dkt. #747). The

18
     Court finds oral argument unnecessary to rule on this motion. The Court has
     considered the requisite analysis under the statute and the factors listed in 18 U.S.C.
19
     § 3553(a) to the extent they are applicable. The Court finds that it has the authority
20
     and discretion to grant relief pursuant to § 3582(c)(1)(A) and Michael Scott Morgan
21
     has presented “extraordinary and compelling” reasons justifying a reduction of his
22   sentence.
23          IT IS THEREFORE ORDERED that the term of imprisonment imposed is
24   hereby reduced to the time Michael Scott Morgan has already served. He shall be

25   released from the custody of the Bureau of Prisons immediately but no later than 24
     hours of the entry of this order.
26


     ORDER GRANTING MOTION                                  LAW OFFICES OF JOHN HENRY BROWNE, P.S.

     FOR REDUCTION IN SENTENCE - 1                              801 SECOND AVENUE, SUITE 800
                                                                SEATTLE, WASHINGTON 98104
                                                                       (206) 388-0777
      Case 2:18-cr-00132-RAJ Document 761 Filed 04/17/20 Page 2 of 2



1           IT IS FURTHER ORDERED that upon release, Michael Scott Morgan shall
2    begin serving the five-year term of supervised release previously imposed by the

3    Court. He shall contact the United States Probation Office in Seattle and/or Everett
     within 24 hours of his release and follow its instructions.
4
            IT IS SO ORDERED.
5

6
            DATED this 17th day of April 2020.
7

8                                                      A
9                                                      The Honorable Richard A. Jones
10
                                                       United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER GRANTING MOTION                                  LAW OFFICES OF JOHN HENRY BROWNE, P.S.

     FOR REDUCTION IN SENTENCE - 2                              801 SECOND AVENUE, SUITE 800
                                                                SEATTLE, WASHINGTON 98104
                                                                       (206) 388-0777
